Citation Nr: 1118045	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected osteoarthritis, left third metatarsal, with osteotomy, to include the issue of restoration of a 30 percent evaluation as of March 13, 2008. 

2.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this regard, it appears that the RO interpreted VA progress notes, received in September 2007, as a claim for an increased rating for the Veteran's service-connected left toe disability.  See 38 C.F.R. § 3.157 (2010).  In September 2008, the RO implicitly denied the claim for an increased rating when it decreased the Veteran's evaluation to 20 percent, with an effective date of March 13, 2008.  Based on its review of the Veteran's correspondence, the Board has determined that the scope of the issue on appeal includes both the issue of entitlement to restoration of the 30 percent evaluation as of March 13, 2008, and a claim for an increased rating.  

In January 2011, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of entitlement to an increased rating for service-connected osteoarthritis, left third metatarsal, with osteotomy, evaluated as 30 percent disabling, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 




FINDING OF FACT

The RO's September 2008 RO rating decision, which reduced the Veteran's rating for his service-connected osteoarthritis, left third metatarsal with osteotomy, from 30 percent to 20 percent, effective March 13, 2008, did not consider required regulatory provisions and denied the Veteran due process. 


CONCLUSION OF LAW

The RO's September 2008 RO rating decision, which reduced the Veteran's rating for his service-connected osteoarthritis, left third metatarsal with osteotomy, from 30 percent to 20 percent, is void ab initio, and the criteria for restoration of the 30 percent rating for this condition are met at all times since March 13, 2008.  38 C.F.R. §§ 3.105, 3.344 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an increased rating for his service-connected osteoarthritis, left third metatarsal with osteotomy, to include the issue of restoration of a 30 percent evaluation as of March 13, 2008.  

In March 1977, the RO granted service connection for residuals of fracture, distal end, left third metatarsal, with osteotomy, evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  The RO subsequently increased the Veteran's rating to 20 percent in December 2001, and to 30 percent in June 2004.  In each case, there was no appeal, and the RO's decision became final.  Id.  

In September 2007, the RO apparently interpreted VA progress notes as a claim for an increased rating.  See 38 C.F.R. § 3.157 (2010); January 2009 Statement of the Case.  

In September 2008, the RO implicitly denied the claim when it decreased the Veteran's rating to 20 percent, with an effective date of March 13, 2008.  

The Board must first address the issue of whether the RO's September 2008 reduction in the disability rating from 30 percent to 20 percent, effective March 13, 2008, was legally proper.  

In June 2004, the RO increased the Veteran's rating from 20 percent to 30 percent, with an effective date of September 23, 2003.  Thus, at the time of the RO's September 2008 rating decision (of which the Veteran was notified by cover letter dated September 15, 2008), the Veteran's 30 percent rating had been in effect for less than 5 years.  

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2010).  The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.  

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations."  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421. 

The Board first notes that, as correctly noted in the RO's September 2008 decision, as the reduction of the Veteran's rating did not result in a decrease of his combined disability rating, or his compensation payments, procedural compliance with 38 C.F.R. § 3.105 is not required.  

In any event, a review of the RO's September 2008 decision, the January 2009 statement of the case (SOC), and the Supplemental Statements of the Case (SSOC's), dated in May 2009 and February 2010, shows that the RO appears to have essentially analyzed the issue of reduction of the 30 percent rating just as it would a claim for an increased rating.  Specifically, the September 2008 decision, the SOC, and the SSOC's, essentially phrased the issue solely as one of an "evaluation."  Although the September 2008 decision makes a reference to the necessity of evidence of "sustained improvement," the RO's analysis only discussed the criteria at Diagnostic Codes 5283 and 5284; its analysis did not, in fact, contain any discussion of the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown.  Furthermore, the RO failed to include or discuss the provisions of 38 C.F.R. § 3.344.  In summary, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344.  

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).  

Since the rating decision that accomplished the reduction of the 30 percent evaluation for the Veteran's service-connected osteoarthritis, left third metatarsal with osteotomy, did not properly apply the provisions of 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 30 percent evaluation effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).  

The Board finds that the Veteran's 30 percent evaluation was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 30 percent evaluation for the Veteran's osteoarthritis, left third metatarsal with osteotomy, disability should be restored.  Accordingly, the Board finds that restoration of the 30 percent evaluation for the Veteran's osteoarthritis, left third metatarsal with osteotomy, effective March 13, 2008, is warranted.  

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, to the extent that the Board has granted restoration of the 30 percent rating for the Veteran's osteoarthritis, left third metatarsal with osteotomy, and has remanded the remaining issues, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

 Restoration of the 30 percent disability evaluation for service-connected osteoarthritis, left third metatarsal with osteotomy, is granted effective March 13, 2008.  


REMAND

With regard to the issue of entitlement to an increased rating for osteoarthritis, left third metatarsal with osteotomy, in this decision, the Board has determined that the reduction of his rating to 20 percent was void ab initio.  Given the Board's decision, the issue is whether a rating in excess of 30 percent is warranted.  Inasmuch as a remand is required to afford the Veteran examinations of all of his service-connected disabilities to obtain opinions as to their effects, if any, on his employability, this issue is considered to be "inextricably intertwined" with the TDIU issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran has testified that he is unable to work at his usual job as a mechanic due to symptoms that include left foot drop, and numbness, and that he must wear an insert in his left shoe.  He testified that he has not worked full-time since 2002, and that he has not worked at all since 2004.  However, at two other points in his testimony, he stated he had not worked since 2006.  He further asserted that he has difficulties due to psychiatric symptoms, with treatment that includes weekly counseling, and medication.  

The Veteran's service-connected disabilities are dysthymic disorder, evaluated as 50 percent disabling, osteoarthritis, left third metatarsal with osteotomy, evaluated as 30 percent disabling, fracture with osteoarthritis, right fifth metatarsal, right foot, evaluated as 10 percent disabling, tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensable (0 percent disabling); his combined rating is 70 percent.  See 38 C.F.R. § 4.25 (2010).  

In August 2008, the Veteran was afforded a VA examination of his service-connected hearing loss.  In April 2009, the Veteran was afforded a VA examination of his service-connected bilateral foot disabilities.  In January 2010, the Veteran was afforded a VA examination of his service-connected dysthymic disorder.  A review of these VA examination report shows that the examiners did not clearly address the effects of the Veteran's service-connected disabilities on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  Furthermore, the January 2010 VA psychiatric examination indicates that the Veteran's condition may have improved, but that the credibility of his assertions was unclear.  Specifically, the examiner stated that the Veteran has made an "overwhelming improvement in his ability to manage his affairs since 2008, thus suggesting that his symptoms have abated significantly since 2008; or that he has become incapable of recognizing his own limitations reliably."  The examiner noted that the Veteran "confabulates his memory, or rather, he fills in those missing 'gaps' in his memory with information that may or may not reflect actual events."  The examiner also stated that there were indications that the Veteran had had a worsening of his symptoms following a stroke (in 2003) (service connection is not currently in effect for residuals of a stroke).  Finally, the Board notes that opinions are not of record as to the effect, if any, of the Veteran's other service-connected disabilities.  

Accordingly, on Remand, the Veteran should be afforded new VA examinations which discuss the effects of his service-connected disabilities on his ability to work.  Id.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded examinations to determine the current extent of all of his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  All necessary tests should be conducted.  

The examiner(s) is/are specifically requested to address whether the Veteran's service-connected disabilities render him unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner(s) should be provided with a list of all of the Veteran's service-connected disabilities.  

2.  Then, readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


